—Order of the Appellate Term of the Supreme Court, First Department, entered July 13, 1994, which affirmed an order of the Civil Court, New York County (Jay Stuart Dankberg, J.), entered February 9, 1993, which, insofar as appealable, denied defendants’ motion to renew a prior order of that court and Judge granting plaintiff summary judgment, unanimously affirmed, without costs.
A motion to renew should not be granted based upon evidence known to the moving party at the time of the original motion unless the moving party offers a reasonable excuse for not having submitted such evidence on the original motion (Halliday v Halliday, 218 AD2d 729; Segall v Heyer, 161 AD2d 471). We agree with the Appellate Term that no such excuse was offered here. Concur — Murphy, P. J., Rosenberger, Wallach, Asch and Tom, JJ.